DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Remarks filed on 3/7/2022. Applicant has amended claims 10-11. However, the rejection is made final for the following reasons of record.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-4, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Y. Sun et al., US 6071489.
Regarding claim 1, Sun et al., teaches a method for producing a nanostructured (“homogenous sphere particles…30nm”) (col. 14, lines 6-7) pseudocapacitive material (“Lix Mn2O4”) (col. 12, line 38), the method comprising: (a) mixing a lithium metal salt (col. 12, line 41) and a manganese metal salt (col. 12, line 41) with a colloidal polymer suspended in an aqueous solvent (polyacrylic acid) (col. 1, lines 12-13; col. 12, lines 44-46) to produce a colloidal mixture (col. 12, line 48); (b) gelling the colloidal mixture to form a gel (col. 12, lines 49-50); (c) drying the gel to remove excess solvent (col. 12, line 66-col. 13, line 4); and (d) thermally processing the gel to remove the polymer(col. 13, lines 7-9) and to crystallize the gel (col. 13, lines 19-22) to provide a free-standing nanostructured powder (col. 12, lines 60-61). 
Regarding claim 2, Sun et al., teaches the lithium metal salt is lithium nitrate and the manganese metal salt is manganese nitrate (col. 6, lines 3-7). 
Regarding claim 3, Sun et al., teaches gelling the colloidal mixture is a process selected from the group of processes consisting of stirring, heating and stirring and heating the colloidal mixture to produce a gel (col. 12, lines 49-50).
Regarding claim 4, Sun et al., teaches the nanostructured powder is formed from grains with a diameter of 40 nm or less  (30 nm) (col. 14, lines 5-7). 
Regarding claim 7, Sun et al., teaches the thermal processing of the dried gel comprises: heating the dried gel to a temperature between about 350.degree. C. to about 750.degree. C. for a period of about 1 hour to about 24 hours (col. 12, lines 61-62). 
Regarding claim 9, Sun et al., teaches heating the dried gel from an ambient temperature to a soaking temperature of between about 350.degree. C. to about 750.degree. C. with a ramp rate of between about 50.degree. C./h and about 100.degree. C./h; and soaking the dried gel at the soaking temperature for a time duration in a range of about 1 hour to about 30 hours ( 500 deg C for 10 hours) (col. 12, lines 61-62). 
Thus, the claims are anticipated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 14, 15 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hwang et al., “Mesoporous Spinel”.
Regarding claim 10, Hwang et al., teaches a method for producing a dissolution resistant, nanoporous LiMn.sub.2O.sub.4 cathode material (pg. 9459, para. 3), comprising: (a) combining a lithium nitrate and manganese nitrate solution with a suspension of particles of a polymeric template to obtain a mixture (pg. 9451, para. 1); (b) stirring the mixture to form a gel (pg. 9451, para. 1); (c) drying the gel to remove any remaining solution (evaporation; pg. 9451, para. 1); and (d) heating the dried gel to form nanostructured LiMn.sub.2O.sub.4 material (pg. 9451, para.1), wherein the nanostructure includes (111) crystal facets at least partially exposed along a lateral periphery of the nanostructure (pg. 9453, para. 2-pg. 9454, para. 1; Fig. 2c).
Regarding claim 12, Hwang et al., teaches heating the mixture while stirring the mixture to form a gel (pg. 9451, para. 1).
Regarding claim 14, Hwang et al., teaches the nanostructured LiMn.sub.2O.sub.4 material is formed from LiMn.sub.2O.sub.4 grains with a diameter of 40 nm or less (31 nm) (pg. 9454, para. 1). 
Regarding claim 15, Hwang et al., teaches the nanostructured LiMn.sub.2O.sub.4 comprises elongated LiMn.sub.2O.sub.4 nanostructures, with (111) crystal facets substantially aligned with a longitudinal direction of the nanostructure (pg. 9453, Fig. 2c).
Thus, the claims are anticipated.

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. Sun et al., “Nanoporous LiMn2O4 Nanosheets”.
Regarding claim 16, Sun et al., teaches a nanoporous LiMn.sub.2O.sub.4 composition (pg. 20952; abstract) (LiMn2O4 nanorods), comprising: (a) a porous network of interconnected LiMn.sub.2O.sub.4 nano-sized grains, said grains having a plurality of elongated crystallites with dominant <111> surface sites (pg. 20952; abstract); (b) wherein the network has a porosity to allow an electrolyte to permeate between the connected LiMn.sub.2O.sub.4 grains (pg. 20954, right column, para. 1) (“nanoporous nature of PS-LMO, as shown in Fig. 2c. It is observed that each LiMn2O4 nanosheet consists of inter-connected nanorods, resulting in the formation of 2D nanopores with average pore size of approximately 100 nm”). 
Regarding claim 17, Sun et al., teaches elongate crystallites have a lateral dimension in a range of 1 nm to 100 nm (40nm-60nm) (pg. 20952; Fig. 2a) and an aspect ratio between 1.5 and 50 (aspect ratio 2-3) (pg. 20954, Fig. 2a). Thus, the claims are anticipated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over W. Sun et al., “Nanoporous LiMn2O4 Sheets”, in view of Lu et al., US 20110229763.
Regarding claim 5, Sun et al., does not teach incorporating one or more additional lithium or manganese metals into the nanostructure as a dopant. 
Lu et al., a method of producing lithium manganese oxide (abstract)and further teaches incorporating one or more additional metals other than lithium or manganese into the nanostructure as a dopant (abstract) (doped with ruthenium).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Sun et al., by incorporating a ruthenium dopant, as taught by Lu, because Lu teaches that a ruthenium dopant improves the properties of lithium manganese oxide (abstract) (lithiated manganese oxide doped with ruthenium “exhibits improved conductivity and cyclic performance at high current density”).
Regarding claim 6, Sun et al., does not teach incorporating one or more additional metals into the nanostructure as a dopant selected from the group of metals consisting of Mg and Ru. 
Lu et al., teaches a method of producing lithium manganese oxide (abstract) (lithiated manganese oxide) and further teaches incorporating one or more additional metals into the nanostructure as a dopant selected from the group of metals consisting of Mg and Ru (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Sun et al., by incorporating a ruthenium dopant, as taught by Lu, because Lu teaches that a ruthenium dopant improves the properties of lithium manganese oxide (abstract) (lithiated manganese oxide doped with ruthenium “exhibits improved conductivity and cyclic performance at high current density”).

8.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Y. Sun et al., US 
6071489.
Regarding claim 8, Sun et al., teaches the thermal processing of the dried gel comprises: heating the dried gel from an ambient temperature to a maximum temperature (col. 12, lines 61-62). 
Sun et al., does not teach the ramp rate.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine an optimal ramp rate by routine experimentation.

9.	Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., “Mesoporous Spinel”.
Regarding claim 11, Hwang et al., does not teach the solution of the polymeric template comprises polymeric colloids dispersed in water. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to invert the emulsion by routine experimentation, thereby making a colloid where the polymer-containing phase is the dispersed phase and water is the continuous phase.
Regarding claim 13, Hwang et al., teaches heating of the dried gel, further comprising: heating the dried gel from an ambient temperature to a soaking temperature of between about 550.degree. C. to about 750.degree. C. with a ramp rate of between about 50.degree. C./h and about 100.degree. C./h; and soaking the dried gel at the soaking temperature for a time duration in a range of about 1 hour to about 30 hours (pg. 9451, para. 1). 
Hwang et al., does not disclose the ramp rate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the soaking temperature and to determine a suitable ramp rate by routine experimentation.

10.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over W. Sun et al., in view of “Nanoporous LiMn2O4 Nanosheets”.
Regarding claim 18, W. Sun et al., does not teach the porous network has a pore size between grains of less than 50 nm in diameter. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the pore size in order to improve the volumetric capacity of the resulting battery, as a matter of routine experimentation.

11.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over W. Sun et al., and “Nanoporous LiMn2O4 Sheets”, in view of Y. Sun et al., US 6071489.
Regarding claim 19, W. Sun et al., teaches the composition of claim 16.
W. Sun does not teach the nanostructured LiMn.sub.2O.sub.4 material is formed from LiMn.sub.2O.sub.4 grains with a diameter of 50 nm or less.
Y.Sun teaches the nanostructured LiMn.sub.2O.sub.4 material (col. 13, line 28) (col. 14, line 7) (average radius 30nm) is formed from LiMn.sub.2O.sub.4 grains with a diameter of 50 nm or less; further teaches LiMn2O4 grain size can be adjusted by varying calcination temperature (col. 14, lines 5-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to vary the grain size in the material of W. Sun, by varying the calcination temperature as taught by Y. Sun, in order to attain an optimal grain size.

Response to Arguments
12.	Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that “Sun-1 reference does not disclose a “colloidal polymer suspended in an aqueous solvent with metal salts to produce a colloidal mixture” as claimed resulting in the formation of a different product than that produced by the claimed methods.”
However, Sun-1 teaches a “sol”, which is defined in physical chemistry as a colloid (aggregate of very fine particles dispersed in a continuous medium) in which the particles are solid and the dispersion is fluid. The sol made in Sun-1 is a colloid.
Regarding claims 1-4, 7, 9, Applicant argues that “The removal of the polymer colloid particles then produces pores in the final material. The PAA in the Sun-7 reference is a soluble polymer which is used to hold the network together (make it gel) and does not specifically create pores.”
However, claims 1-4, 7, 9 do not recite pores or porosity.

Applicant argues that “the claimed process steps before the final crystallization step are fundamentally different from Hwang and produce a porous material of porous grains that is not taught or produced by Hwang.” 
However, Hwang teaches the nanostructure includes (111) crystal facets at least partially exposed along a lateral periphery of the nanostructure (pg. 9453, para. 2-pg. 9454, para. 1; Fig. 2c). Additionally, claim 10 does not recite pores or porosity.

Applicant argues that “the sheet of “[i]Jnterconnected nanorods, resulting in the formation of 2D nanopores with average pore size of approximately 100 nm...” (p. 20954) of Sun-2 is not a “porous network of nano-sized grains having a plurality of crystallites...”. Crystal nanorods are not the same structures as “grains with crystallites” as claimed.
However, Sun et al., teaches a nanoporous LiMn.sub.2O.sub.4 composition (pg. 20952; abstract) (LiMn2O4 nanorods), comprising: a porous network of interconnected LiMn.sub.2O.sub.4 nano-sized grains, said grains having a plurality of elongated crystallites with dominant <111> surface sites (pg. 20952; abstract).

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727